Citation Nr: 1408905	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability for compensation purposes.

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to October 1951.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In January 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a compensable rating for sinusitis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied reopening the Veteran's claim of service connection for a dental disability for compensation purposes, which was previously denied, in essence, on the basis that the Veteran did not have a compensable dental disability (i.e., due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis).

2.  Evidence received since the January 2005 rating decision does not tend to show that the Veteran has a compensable dental disability (i.e., due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis); does not relate to an unestablished fact necessary to substantiate the claim of service connection for a dental disability for compensation purposes; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a dental disability for compensation purposes may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claim to reopen prior to its initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate his claim (including notice of new and material evidence requirements in accordance with Kent), the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A March 2010 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised that in order to reopen the claim of service connection for a dental disability for compensation purposes, the evidence would have to show that he had a dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether new and material evidence has been received to reopen a claim of service connection for a dental disability for compensation purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.



Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's claim of service connection for a dental disability for compensation purposes was originally denied by an unappealed February 1999 rating decision essentially on the basis that the claim was not well-grounded.

A July 2002 rating decision readjudicated the claim of service connection for a dental disability for compensation purposes on the merits (pursuant to the newly enacted VCAA), and denied the claim essentially on the basis that the Veteran did not have a compensable dental disability (i.e., due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis).  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A January 2005 rating decision denied reopening the Veteran's claim of service connection for a dental disability for compensation purposes (finding that no new and material evidence had been submitted to reopen the claim).  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it also is final.  See id.

The pertinent evidence of record at the time of the January 2005 rating decision consisted of the Veteran's STRs, a postservice December 1952 VA general medical examination report, and postservice VA dental treatment records.  His STRs noted treatment in service for caries of multiple teeth, as well as replacement of extracted teeth with dentures.  On postservice VA examination in December 1952, it was noted that his teeth needed dental care.  The postservice VA dental treatment records documented his VA outpatient dental treatment.  None of the aforementioned evidence showed that the Veteran had any dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.

The pertinent evidence of record received since the January 2005 rating decision consists of postservice VA dental treatment records, postservice private dental treatment records, and the Veteran's January 2014 hearing testimony.  The postservice VA dental treatment records document his ongoing VA outpatient dental treatment.  The postservice private dental treatment records document a tooth extraction by a private dentist in October 2011.  At his January 2014 hearing, the Veteran testified that his loss of teeth in service was due to fungus of the gums caused by the spraying of DDT in service, and was also related to his service-connected duodenal ulcer; however, his representative acknowledged at the hearing that these contentions did not show tooth loss due to trauma in service.

As the claim of service connection for a dental disability for compensation purposes was previously denied on the basis that the Veteran did not have a compensable dental disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he does have a compensable dental disability (i.e., due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis).

While the aforementioned evidence received since the January 2005 rating decision is new (to the extent that it was not previously associated with the record), it is not material, as such evidence does not show that the Veteran has a compensable dental disability (i.e., due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis).  Furthermore, the Board notes that the Veteran has never alleged that he has a dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.

The evidence received since the January 2005 rating decision does not tend to show that the Veteran has a compensable dental disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a dental disability for compensation purposes; and does not raise a reasonable possibility of substantiating such claim.  Therefore, such evidence is not new and material, and the claim may not be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for a dental disability for compensation purposes is denied.




REMAND

The Veteran seeks an increase in the rating for his service-connected sinusitis, rated 0 percent under Code 6512 (and the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97).

The Veteran has not been afforded a VA examination to assess his sinusitis disability since October 2012 (nearly two and a half years ago).  Given his allegations of worsening at the January 2014 hearing, a contemporaneous examination to assess the disability is necessary.  In addition, updated treatment records (including records of any prescription medication such as antibiotics) are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO must secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his sinusitis during the pendency of the instant claim (including records of any prescription medication such as antibiotics).  If any records are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for a sinusitis examination of the Veteran to determine the nature and severity of his sinusitis disability.  The Veteran's entire record (to include the claims file with this remand and any records in Virtual VA and VBMS) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria in 38 C.F.R. § 4.97, Code 6512, and the General Rating Formula for Sinusitis.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that identifies and describes in detail the manifestations of the Veteran's sinusitis under the General Rating Formula for Sinusitis criteria.

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


